— Proceeding pursuant to CPLR article 78 to review a determination of the respondent which, after a hearing, dismissed the petitioner from his position as a Port Authority *657police officer. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of the respondent is supported by substantial evidence and the dismissal of the petitioner is appropriate in light of his prior employment history. Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.